Citation Nr: 0025284	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of adenocarcinoma of the appendix and 
colon with history of ulcerative colitis, currently evaluated 
as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to May 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1995 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in June 1997 and June 1999.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.  

2.  The veteran's service-connected postoperative residuals 
of adenocarcinoma of the appendix and colon with history of 
ulcerative colitis are not shown to be productive of numerous 
attacks of ulcerative colitis a year with malnutrition and 
health only fair during remissions, severe symptoms 
objectively supported by examination findings or extensive 
leakage and fairly frequent involuntary bowel movements.  




CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 30 percent for service-connected postoperative 
residuals of adenocarcinoma of the appendix and colon with 
history of ulcerative colitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.27, 4.114 including Diagnostic Codes 
7323, 7329, 7343 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected postoperative residuals of 
adenocarcinoma of the appendix and colon with history of 
ulcerative colitis are currently evaluated as 30 percent 
disabling under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7332, for impairment of sphincter control.  
Diagnostic Code 7332 provides for the assignment of a 30 
percent evaluation where the individual is afflicted with 
occasional involuntary bowel movements necessitating wearing 
of a pad.  A 60 percent evaluation is warranted for extensive 
leakage and fairly frequent involuntary bowel movements and a 
100 percent evaluation is assigned for complete loss of 
sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

Under Diagnostic Code 7323, a 30 percent evaluation is 
warranted for moderately severe ulcerative colitis with 
frequent exacerbations.  A 60 percent evaluation is provided 
for severe ulcerative colitis with numerous attacks a year 
and malnutrition, with health only fair during remissions.  A 
100 percent evaluation is assigned for pronounced ulcerative 
colitis resulting in marked malnutrition, anemia and general 
debility or with serious complication such as liver abscess.  
38 C.F.R. § 4.114, Diagnostic Code 7323.  

Diagnostic Code 7329 contemplates resection of the large 
intestine.  A 10 percent rating is assigned for slight 
symptoms.  A 20 percent rating contemplates moderate 
symptoms.  A 40 percent rating, the highest rating 
assignable, is warranted for severe symptoms objectively 
supported by examination findings.  38 C.F.R. § 4.114, 
Diagnostic Code 7329.  "Where residual adhesions constitute 
the predominant disability, rate under diagnostic code 
7301."  38 C.F.R. § 4.114, Diagnostic Code 7329, Note 
(1999).

Finally, Diagnostic Code 7343 relating to new malignant 
growths, provides for a total rating for one year following 
the cessation of therapeutic procedures.  Thereafter, the 
disease is to be rated on residuals, provided that there is 
no recurrence or metastases.  38 C.F.R. § 4.114, Diagnostic 
Code 7343 (1999).  As there has been no recurrence of disease 
in this case, the veteran's rating will be based on 
residuals.  

When evaluating coexisting abdominal conditions, the Board is 
mindful that, pursuant to 38 C.F.R. § 4.113 (1999), there are 
diseases of the digestive system that, while differing in the 
site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbance in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding as outlined in 38 C.F.R. § 4.14.  The principle 
relating to pyramiding proclaims that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Both the use of manifestations not resulting from service 
connected disease or injury in establishing the service 
connected rating, and the rating of the same manifestation 
under different diagnoses, is to be avoided.  Id.  

Ratings under diagnostic codes pertaining to the digestive 
system, specifically Diagnostic Codes 7301 to 7329, inclusive 
and 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  38 C.F.R. § 4.114.  A single 
rating will be assigned under the diagnostic code that 
reflects the predominant disability picture, with the rating 
elevated to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss that is sustained over a period of time.  In 
evaluating weight loss generally, consideration will be given 
not only to standard age, height, and weight tables, but also 
to the particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1999).  

The veteran was most recently afforded a VA examination for 
stomach, duodenum and peritoneal adhesions in January 2000.  
At that time, the examining physician reviewed the veteran's 
claims file in its entirety and reported a history of 
ulcerative colitis and residual colon cancer with colonoscopy 
performed in August 1993 showing moderate dysplasia in the 
right colon, the transverse colon and the sigmoid colon.  As 
a result, the veteran was noted to have undergone a total 
proctocolectomy and ileo-anal anastomoses in December 1993, 
followed by chemotherapy which finished in January 1995.  

The objective findings on examination included those of 
impairment of absorption from watery diarrhea occurring 9 
times per day with fecal incontinence approximately once 
every 6 months.  It was specifically noted, however, that the 
veteran did not wear absorbent padding.  With regard to 
malnutrition, the veteran was stated to display no evidence 
of such in that his weight was the same as it had been prior 
to the surgery in December 1993; however, it was also noted 
that the veteran had increased his caloric intake by about 50 
percent in order to maintain this weight.  The examining 
physician also found no evidence of anemia.  

Additional complaints voiced by the veteran included excess 
gas; however, the veteran denied any bloating or abdominal 
discomfort and expressed no subjective complaints relative to 
vomiting, hematemesis, melena, colic or nausea.  CT scan and 
flexible sigmoidoscopy performed in December 1998 and April 
1999, respectively, were negative for residuals or recurrence 
of the cancer.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected postoperative 
residuals of colon cancer do not warrant an increased 
disability rating in excess of 30 percent. The Board notes 
that the veteran's chemotherapy ended in approximately 
January 1995. Accordingly, the RO assigned a total disability 
rating for this condition from February 27, 1995, through to 
September 1, 1996.  See 38 C.F.R. § 4.114, Diagnostic Code 
7343 (1999).  In examining the evidence after September 1, 
1996, with special emphasis on the most recent VA examination 
dated in January  2000, the Board concludes that the 
veteran's condition is not productive of severe symptoms 
objectively supported by examination findings, extensive 
leakage and fairly frequent involuntary bowel movements or 
numerous attacks of ulcerative colitis a year with 
malnutrition and health only fair during remissions.  

Although the veteran reported subjective complaints of excess 
gas and demonstrated impairment of absorption due to 
excessive bouts of diarrhea, the examination was negative for 
findings of malnutrition, weight loss, anemia or residuals of 
cancer.  Under the circumstances presented in this case, the 
Board concludes that the currently assigned 30 percent 
disability evaluation for occasional involuntary bowel 
movements most nearly approximates the veteran's overall 
disability picture.  38 C.F.R. § 4.114, Diagnostic Code 7329.  

The Board notes that a separate compensable rating may be 
assigned for the scars resulting from the veteran's prior 
colon surgeries.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  For one of these scars to be compensable, the 
veteran would have to show that it was either poorly 
nourished, with repeated ulceration (38 C.F.R. Part 4, 
Diagnostic Code 7803 (1999)), or tender and painful on 
objective demonstration (38 C.F.R. Part 4, Diagnostic Code 
7804 (1999)), or that it caused a "limitation of function of 
the affected body part" (38 C.F.R. Part 4, Diagnostic Code 
7805 (1999)).  The report of the veteran's January  2000 VA 
examination noted an approximately 10-inch scar extending 
from just superior to the umbilicus down to the public 
symphysis.  Thus, the Board concludes that since there is no 
evidence of pain, tenderness, ulceration or a limitation of 
function attributable solely to the surgical scars on the 
veteran's abdomen, a separate rating for the veteran's 
surgical scars is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (1999).  

The veteran has not presented evidence to show that his 
current disability picture is not adequately compensated by 
the actual provisions of the rating schedule; nor has he 
specifically raised this issue.  As such, the Board finds 
that consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

An increased rating for the service-connected postoperative 
residuals of adenocarcinoma of the appendix and colon with 
history of ulcerative colitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

